EXHIBIT 10.6

ZIONS BANCORPORATION

SECOND RESTATED AND REVISED DEFERRED COMPENSATION PLAN

Restated and Revised Effective as of January 1, 2005



--------------------------------------------------------------------------------

ZIONS BANCORPORATION

SECOND RESTATED AND REVISED

DEFERRED COMPENSATION PLAN

(Effective January 1, 2005)

ARTICLE I

INTRODUCTION

1.1 Restatement of Existing Plan. Zions Bancorporation previously established
the Zions Bancorporation Deferred Compensation Plan effective as of January 1,
2001, which Plan was restated in its entirety effective January 1, 2003, and
subsequently restated effective January 1, 2004, and restated again in the Zions
Bancorporation Restated and Revised Deferred Compensation Plan effective
January 1, 2005 (the “First Restatement”). This Second Restated and Revised
Deferred Compensation Plan (“Second Restatement”) has the same effective date
(January 1, 2005) as the First Restatement. The purpose of the Second
Restatement is limited to make those changes necessary to comply with the final
regulations issued under Section 409A of the Code (“409A”) which were not
anticipated in the First Restatement. The January 1, 2004 restatement is
hereinafter referred to as the “Prior Plan”. It was the purpose of the First
Restatement and is a purpose of this Second Restatement to have those amounts
which were 100% vested and credited to a Deferral Account prior to January 1,
2005 (“Grandfather Amounts”) be governed by the applicable laws and rules
governing deferred compensation arrangements, prior to the enactment of
Section 409A of the Code (“409A”) together with the provisions of the Prior
Plan. Notwithstanding the foregoing, there shall only be one Plan which will
include a Deferral Account for Grandfather Amounts and a Deferral Account for
post December 31, 2004 deferrals. Accordingly, the provisions of the Prior Plan
shall govern that portion of a Participant’s Deferral Account which consists of
Grandfather Amounts. Unless specifically provided herein, the provisions of this
Plan Document where different from the Prior Plan shall apply only to amounts
deferred or vested after December 31, 2004. If the application of any provision
of this Plan document, would constitute a “material modification” with respect
to Grandfather Amounts under guidance issued by the Service under 409A, then
such provision will not be applied to any Grandfather Amounts and the provision
of the Prior Plan will control. By this document the Prior Plan is restated and
revised as of the Effective Date and to read as set forth hereafter.

1.2 Purpose of Plan. Zions Bancorporation has established this Plan as a
continuation of the prior Plan to provide select employees with the opportunity
to defer the receipt of compensation and a vehicle through which to do so. Zions
Bancorporation intends to maintain the Plan primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended.
The Plan will be interpreted in a manner consistent with these intentions.

 

1



--------------------------------------------------------------------------------

1.3 Combined Plans and Successor Plan. With the prior restatement effective
January 1, 2003, Zions Bancorporation combined and merged certain plans which
provided for deferred compensation. The plans which were combined and merged
into the Prior Plan (and jointly referred to hereafter as the “Merged Plans”)
are:

Zions Bancorporation Deferred Compensation Plan for Value-Sharing Participants

Zions Bancorporation Executive Management Plan (“SERP”)

Grossmont Bank Deferred Compensation Plan for Key Employees

With the January 1, 2004 restatement and revision those portions of the Merged
Plans which provided for continuing contributions from the Company (as hereafter
defined) and which were preserved in the Prior Plan (including all related
benefits and liabilities) were transferred to the Zions Bancorporation Excess
Benefit Plan, which plan has been created by the Company for that purpose. From
and after January 1, 2004 no further benefits attributable to Company
contributions are available from or accrue under this Plan. All benefits
previously provided under the Prior Plan and attributable to Company
contributions shall only be payable by and available from the Zions
Bancorporation Excess Benefit Plan according to its terms, regardless of the
time or manner such benefits may have been previously payable under the Merged
Plans or the Prior Plan.

ARTICLE II

DEFINITIONS

Definitions are contained in this article and throughout other sections of the
Plan. The location of a definition is for convenience only and should not be
given any significance. A word or term defined in this article (or in any other
article) will have the same meaning throughout the Plan unless the context
clearly requires a different meaning.

2.1 Base Salary means (i) the employee’s base salary paid for each payroll
period, including any periodic payment which constitutes a draw or advance
against future potential commission payments, and (ii) in the case of an
employee whose compensation from the Company contains a commission element, the
amount of the commission as paid, excluding any draw or advance received, and
without regard to any Bonus(es) or other additional amount(s) paid or payable to
the employee.

2.2 Beneficiary means the individual(s) or entity(ies) designated by a
Participant, or by the Plan, to receive any benefit payable upon the death of a
Participant or Beneficiary. A Beneficiary designation must be signed by the
Participant and delivered to the Committee on a form specified by the Committee
for that purpose. In the absence of a valid or effective Beneficiary
designation, the Beneficiary will be the Participant’s surviving spouse, or if
there is no surviving spouse, the Participant’s estate.

2.3 Board means the Board of Directors of the Company.

2.4 Bonus means any periodic or non-periodic payment to the Participant which is
not part of the Participant’s Base Salary, including incentive pay,
discretionary bonuses and any amount

 

2



--------------------------------------------------------------------------------

denominated and paid by the Company as a value sharing payment, and which is not
otherwise excluded from the definition of Compensation contained in this Plan.
For purposes of this Section “discretionary bonus” means any one time annual
payment (typically paid in February of each year) and not included in any
incentive plan, “incentive pay” means any payment (excluding commissions) made
to compensate for meeting established goals or production levels set forth in
documented performance plans and value sharing payments means monies paid
according to long term based (more than one year) plans.

2.5 Code means the Internal Revenue Code of 1986, as amended from time to time.

2.6 Committee means the Zions Bancorporation Benefits Committee. The Committee
will serve as the “plan administrator” to manage and control the operation and
administration of the Plan, within the meaning of ERISA Section 3(16)(A).

2.7 Company means Zions Bancorporation, any successor of Zions Bancorporation,
and any subsidiary or affiliate of Zions Bancorporation which elects, with the
approval of Zions Bancorporation, to become a participating employer under this
Plan. Regardless of the adoption of or participation in this Plan by one or more
affiliates of Zions Bancorporation, all rights, duties and responsibilities for
operation of this Plan, including all rights reserved to amend, alter,
supplement or terminate this Plan, shall remain exclusively with and be
exercised solely by the Board of Directors of Zions Bancorporation, unless such
rights or duties are specifically allocated or assigned under this Plan by the
Board to the Committee or by Zions Bancorporation to one or more participating
employers.

2.8 Compensation means the employee’s Base Salary, Bonus(es) and any amounts
withheld by salary reduction under Code §§125 or 401(k), or under this Plan.
Compensation excludes any other form of remuneration paid or payable to an
Eligible Employee, such as restricted stock, stock options, proceeds from stock
options or stock appreciation rights, severance payments, moving expenses, car
or other special allowances, and any other amounts, whether or not included in
an Eligible Employee’s taxable income. Deferral elections under Article III and
Company contribution credits under Article IV shall be computed before taking
into account any reduction in an Eligible Employee’s Compensation by salary
reduction election under Code §§125 or 401(k), or deferral election under this
Plan.

2.9 Deferral Account means a bookkeeping account established for and maintained
on behalf of a Participant to which Compensation amounts are deferred, and net
income (or losses) thereon, are credited under this Plan. The Participant’s
Deferral Account shall also include and reflect all amounts previously credited
to the Participant under any of the Merged Plans in which the Participant had a
credit amount as of the day before the Effective Date, as well as all amounts
credited under the Prior Plan on the day before the Effective Date, but only to
the extent such amounts are attributable to deferrals under a Deferred
Compensation Agreement or similar arrangement provided in a Merged Plan.

2.10 Deferred Compensation Agreement means an agreement described in Section 3.4
and entered into by a Participant and the Company to reduce the Participant’s
Compensation for a specified period of time and to credit such amounts to the
Plan for distribution at a specified time in the future in accordance with
Article III.

 

3



--------------------------------------------------------------------------------

2.11 Disability means a Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company. This definition of Disability shall apply to Grandfather Amounts.

2.12 Effective Date means January 1, 2005, the date this Plan, as restated and
revised, shall be effective. The original effective date of the Plan is
January 1, 2001. Notwithstanding the foregoing, amounts deferred and vested
under the Plan prior to January 1, 2005 shall not be subject to any amendments
to the Plan with an effective date subsequent to December 31, 2004.

2.12 Eligible Employee means a common law employee of the Company who:

 

  (a) on the day before the Effective Date was a participant in this Plan; or

 

  (b) has or is projected to have Compensation in excess of $130,000 or such
other amount established by the Committee for the Plan Year commencing on the
Effective Date and for any Plan Year thereafter (or such greater dollar amount
as determined and announced by the Committee from year to year); and

 

  (c) having satisfied (a) or (b), is identified by the Committee and designated
as eligible to participate in the Plan;

For purposes of determining as of any given date whether the Eligible Employee’s
Compensation will satisfy (b) above, the Committee may project the Eligible
Employee’s current rate of Compensation on a Plan Year basis. The Committee may
adjust the dollar amount in (b) above from year to year consistent with any
index selected by the Committee for this purpose, without further written
amendment to this Plan. Except as otherwise provided in Section 3.1 (concerning
an individual who ceases to be an Eligible Employee) and Section 3.3 (concerning
an individual who first becomes an Eligible Employee on or after the first day
of a Plan Year), an individual’s status as an Eligible Employee for a Plan Year
shall be determined immediately prior to the first day of the Plan Year. An
individual’s status who becomes an Eligible Employee on or after the first day
of a Plan Year but prior to the next calendar quarter shall be determined prior
to that calendar quarter. Notwithstanding the foregoing, the Committee may
determine in writing that an otherwise Eligible Employee shall not be eligible
to participate in this Plan.

2.13 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

2.14 Excess Benefit Plan means the Zions Bancorporation Excess Benefit Plan,
which plan has been created by the Company effective January 1, 2004, as the
partial successor to the

 

4



--------------------------------------------------------------------------------

Merged Plans for the sole purpose of providing benefits to certain Employees
which are determined through the Merged Plans, but through means other than
deferral of Compensation under a Deferred Compensation Agreement.

2.15 Hardship means an unforeseeable emergency which is a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s beneficiary, or the
Participant’s dependent (as defined in section 152 of the Code without regard to
section 152(b)(1), (b)(2) and (d)(1)(b)); loss of the Participant’s property due
to casualty (including a need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. For
example, the imminent foreclosure of or eviction from the Participant’s primary
residence may constitute an unforeseeable emergency. In addition, the need to
pay medical expenses, including nonrefundable deductibles, as well as for the
costs of prescription drug medication may constitute an unforeseeable emergency.
Finally, the need to pay for the funeral expenses of a spouse, a beneficiary, or
a dependent (as defined in section 152 of the Code without regard to section
152(b)(1), (b)(2) and (d)(1)(b)) may also constitute an unforeseeable emergency.
Generally the purchase of a home or the payment of college tuition are not
unforeseeable emergencies. Whether a Participant is faced with an unforeseeable
emergency is to be determined based on the relevant facts and circumstances of
each case, but, in any case, a distribution on account of unforeseeable
emergency may not be made to the extent that such emergency is or may be
relieved through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant’s assets, to the extent the liquidation of assets
would not cause severe financial hardship, or by cessation of deferrals under
the plan. A Hardship and any resulting distribution will be determined in
accordance with section 409A of the Code and guidance issued by the Service
there under. The Committee will have sole discretion to determine whether a
Hardship condition exists and the amount of the distribution. The Committee’s
determination will be final.

A Participant must submit a written request for a distribution based on Hardship
to the Committee on the form and in the manner prescribed by the Committee. The
Hardship request must: (i) describe and certify the Hardship condition
substantiating the severe unforeseeable emergency and all circumstances
necessary to meet the definition of Hardship; (ii) state the amount the
Participant requests as a withdrawal of all or a portion of his Deferral
Account; and (iii) demonstrate the amounts requested to be distributed do not
exceed the amounts necessary to satisfy such emergency plus amounts necessary to
pay any federal, state, local, or foreign income taxes or penalties reasonably
anticipated as a result of the distribution. Determinations of amounts necessary
to satisfy an emergency must take into account any additional compensation that
will be made available due to the restriction on further deferrals set forth
below in this Section. The Committee will have sole discretion to determine
whether a Hardship exists and to determine the appropriate action, if any,
provided however, in no event will the Committee approve a Hardship distribution
request for expenses related to any medical condition or expenses related to the
death of any person unless the request for distribution is submitted to the
Committee and approved by the Committee for Hardship distribution prior to the
date on which the expense is incurred. The Committee, in its sole discretion,
may make exception to the foregoing rule if it determines that the circumstances
creating the expense for which

 

5



--------------------------------------------------------------------------------

reimbursement is sought were not reasonably foreseeable. Regardless of whether
the Participant desires to reduce or cease any Compensation amounts to be
deferred after the Hardship request is made, the Participant will be precluded
from deferring Compensation for the remainder of the Plan Year in which a
Hardship is approved by the Committee.

2.16 Insolvent means the Company is (i) unable to pay its debts as they become
due or (ii) subject to a pending proceeding as a debtor under the United States
Bankruptcy Code.

2.17 Investment Options means the investments designated by the Committee as the
basis for determining the earnings return to be allocated to Participants’
Deferral Accounts. The Committee may change Investment Options at such times as
it deems appropriate.

2.18 Participant means an Eligible Employee who is eligible to participate in
the Plan as provided in Section 3.1 and who has made an election to defer
Compensation pursuant to Section 3.2.

2.19 Plan means the Zions Bancorporation Restated Deferred Compensation Plan, as
set forth in this document, as amended from time to time.

2.20 Plan Year means the Company’s fiscal year, beginning January 1 and ending
December 31.

2.21 Retirement Age means, while employed by the Company, attainment of age 55
with 10 Years of Service (“Early Retirement Age”), or attainment of age 65,
without regard to Years of Service.

2.22 Service means the Internal Revenue Service of the United States.

2.23 Specified Employee means a Participant who, as the date of such
Participant’s Separation from Service is a key employee of the Company if the
Participant meets the requirements of section 416(i)(1)(A)(i), (ii) or (iii) of
the Code (applied in accordance with the regulations thereunder and disregarding
section 416(i)(5))at any time during the 12 month period ending December 31. The
determination date of Specified Employees shall be made as of each January 1. If
a Participant is a key employee as of January 1, the Participant is treated as a
key employee for the entire 12 month period beginning on January 1 and ending on
December 31.

2.24 Year of Service means, with respect to a Participant, a calendar year
during which the Eligible Employee was in full time employment with the Company
for the entire year. Full time employment shall be determined according to the
rules adopted and utilized by the Company to classify full time employees.

2.25 Separation from Service means a Participant who is an employee of the
Company has died, retired or otherwise has a Termination of Employment. However,
the employment relationship is treated as continuing intact while the employee
is on military leave, sick leave, or other bona fide leave of absence if the
period of such leave does not exceed six months, or if longer, so long as the
individual retains a right to reemployment with the Company under an

 

6



--------------------------------------------------------------------------------

applicable statute or by contract. A leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the employee
will return to perform services for the Company. If the period of leave exceeds
six months and the individual does not retain a right to reemployment under an
applicable statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such six month period.
Notwithstanding the foregoing, where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the employee to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, a 29 month period may, at the Company’s discretion, be
substituted for such six month period.

Section 2.26 Termination of Employment occurs when the facts and circumstances
indicate that an employee and the Company reasonably anticipate that no further
services would be performed after a certain date (whether as an employee or as
an independent contractor) or that the level of bona fide services the employee
would perform after such date (whether as an employee or an independent
contractor) would permanently decrease to no more than 40 percent of the average
level of bona fide services performed (whether as an employee or independent
contractor) over the immediately preceding 36 month period (or the full period
services to the Company if the employee has been providing services to the
Company less than 36 months) and in accordance with applicable guidance issued
by the Internal Revenue Service.

ARTICLE III

PARTICIPATION

3.1 Eligibility. An Eligible Employee of the Company shall participate in the
Plan only to the extent and for the period that the Eligible Employee satisfies
the definition of Eligible Employee in this Plan, is selected by the Committee
to participate and is a member of a select group of management or highly
compensated employees, as such group is described under Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. An individual who is an Eligible Employee as
of the first day of the Plan Year but who ceases to be an Eligible Employee
during the Plan Year shall continue to participate in the Plan with respect to
any Deferred Compensation Agreements in effect for the Plan Year, but shall
terminate participation as of the end of such Plan Year. The Participant shall
not be permitted to enter into any new Deferred Compensation Agreements with the
Company unless and until the individual again becomes an Eligible Employee.

3.2 Participation. An Eligible Employee who participates in the Plan may elect
to defer the receipt of compensation earned by the Eligible Employee by
executing an agreement as described in Section 3.4. The Eligible Employee shall
make the election in accordance with Section 3.3. The Company shall withhold
amounts deferred by the Participant in accordance with this election. The
Participant’s deferred amounts shall be credited to the Deferral Account as
provided in Article V and distributed in accordance with Article VI. An election
to defer receipt of Compensation shall continue in effect for a given Plan Year
unless the Participant separates from employment.

 

7



--------------------------------------------------------------------------------

3.3 Election Procedure. An election to defer Compensation under an agreement
described in Section 3.4 shall be made prior to the beginning of each Plan Year
and must be made by completing a Deferred Compensation Agreement in accordance
with procedures prescribed by the Committee. The Agreement must be completed
during the election period established by the Committee which shall require that
the Deferred Compensation Agreement be completed prior to the first day of the
Plan Year for which Compensation shall be earned. Provided however, that an
individual who becomes an Eligible Employee for the first time on or after the
first day of a Plan Year shall be permitted to make an election to defer
Compensation by completing a Deferred Compensation Agreement in accordance with
procedures prescribed by the Committee, no later than the 30th day after such
person becomes eligible to participate in the Plan. The deferral shall commence
as soon as practicable under procedures established by the Committee. An
Eligible Employee or a Participant who fails to timely complete a Deferred
Compensation Agreement in accordance with the procedures prescribed by the
Committee shall not participate in the Plan for the year for which the failure
occurs.

3.4 Deferred Compensation Agreement. A Deferred Compensation Agreement shall
remain in effect only for the Plan Year for which it is executed. The Deferred
Compensation Agreement shall apply to all Compensation as defined in Section 2.8
and earned after the date on which the Agreement is effective. The Agreement
shall state the amount of Compensation that shall be deferred for the Plan Year,
and the time and manner of distribution. The Agreement may permit the
Participant to elect different deferral amounts for Base Salary and various
Bonus components, such as discretionary bonuses, incentive pay and long-term
based bonuses (value sharing bonuses) payable to the Eligible Employee for the
Plan Year, subject to the following:

 

  (a) Base Salary. A Participant shall be permitted to defer a maximum of fifty
(50%) of Base Salary earned in a Plan Year. In the case of a Participant whose
Base Salary contains a commission element, the Participant shall be permitted to
defer a maximum of fifty percent (50%) of all commissions earned in the Plan
Year.

 

  (b) Bonus. A participant shall be permitted to defer a maximum of one hundred
(100%) of all amounts otherwise includible as Bonus pay (as defined in
Section 2.4) with respect to a Plan Year.

 

  (c) No Minimum Deferral. There shall be no minimum deferral percentage which
may be elected by an Eligible Employee, whether applicable to Base Salary, Bonus
or both. Nevertheless, the Committee may, in its discretion, establish without
further written amendment to this Plan a minimum deferral percentage amount,
incremental deferral percentage or minimum dollar amount applicable to Base
Salary or Bonus(es) for any given Plan Year.

 

  (d)

Hardship Withdrawal Request. All deferrals by an Eligible Employee for the
remainder of the Plan Year shall cease in the event the Committee approves a
request of the Eligible Employee for a Hardship withdrawal for that Plan Year.
No cessation of deferrals shall affect any limit established pursuant to Section
3.4(c)

 

8



--------------------------------------------------------------------------------

 

above, and no deferral amounts so reduced or not made shall be required to be
made in addition to any future deferrals that are not affected by the Hardship
request. This rule shall also apply in the same manner if the hardship
withdrawal is made by the Eligible Employee from the Zions Bancorporation
Payshelter 401(k) and Employee Stock Ownership Plan.

3.5 Irrevocable Election. A Participant’s Deferred Compensation Agreement for a
given Plan Year cannot be amended by the Participant and, except as provided in
Section 3.4(d) and this Section 3.5, is irrevocable. Any change as to the timing
or manner of payment of benefits already credited to a Participant’s Deferral
Account (i) must be accomplished by a Participant in accordance with procedures
prescribed by the Committee; (ii) will not take effect sooner than the earliest
date allowable under 409A; (iii) with respect to a postponement of a
distribution (excluding payments for death, Disability or Hardship) the amended
election must be completed in accordance with procedures prescribed by the
Committee at least 12 months prior to the date the distribution was scheduled to
begin; and (iv) no acceleration in payment of a distribution may occur in
violation of 409A. The Company reserves the right to modify any Deferred
Compensation Agreement to reflect a change in Plan provisions or for
administrative convenience, so long as such change complies with section 409A of
the Code and does not affect amounts deferred prior to January 1, 2005.

A Participant’s election to defer Compensation under the Deferred Compensation
Agreement shall become null and void upon the Participant’s termination from
employment with the Company, and no Compensation that may be payable after the
Participant terminates from employment with the Company and otherwise would be
subject to such Agreements shall be deferred under this Plan.

Until December 31, 2007 or such other time as allowed by the Internal Revenue
Service, a Participant may amend an existing Deferred Compensation Agreement or
complete a new Deferred Compensation Agreement modifying the time and/or form of
payment of all or a portion of such Participant’s Deferral Account without
regard to the requirement in Section 409A(a)(4) that postponement in starting
date for a distribution be for a minimum of five years from the previously
selected payment start date. Any such amendment or new election must be made on
or before December 31, 2007(or such other date as allowed by the Internal
Revenue Service) and must not take effect earlier than 12 months from the date
of such amendment .

ARTICLE IV

COMPANY CONTRIBUTIONS

4.1 No Company Contributions. The Company shall not make or credit any
contributions to the Plan beyond the amounts determined under each Participant’s
Deferral Compensation Agreement.

4.2 Vesting. A Participant’s interest in the amounts in his or her Deferral
Account attributable to (i) Compensation deferred pursuant to Sections 3.2
through 3.4 of the Plan and (ii)

 

9



--------------------------------------------------------------------------------

any earnings credited to the Participant’s Deferral Account pursuant to
Section 5.5, shall be at all times fully vested and nonforfeitable.
Notwithstanding the foregoing, all amounts in a Participant’s Deferral Account,
including earnings thereon, shall be subject to offset as described in the next
paragraph.

The amounts in the Participant’s Deferral Account, including earnings thereon,
shall be subject to offset (without regard to prior vested status or whether
payment of such amounts has commenced under Article 6) in the event and to the
extent that the Company obtains through arbitration, a court proceeding or a
combination of both, an award/judgment against such Participant. In the event
that proceedings have been instituted to allow the Company to obtain an award or
judgment against such Participant, such Participant’s account will be frozen and
no payments will be made until the proceedings have been completed. If the
Company is successful in obtaining a judgment/award against such Participant,
the Company shall have a right of offset against such Participant’s account for
the full amount of the judgment/award including costs and attorney’s fees.

ARTICLE V

PARTICIPANT ACCOUNT BALANCES

5.1 Establishment of Accounts. The Committee may select an independent record
keeper (who may be an affiliate of the Company) to establish and maintain a
Deferral Account on behalf of each Participant. Contributions and net income (or
losses) will be credited to each Deferral Account in accordance with the
provision of this Article.

5.2 Bookkeeping. Deferral Accounts will be primarily for accounting purposes and
will not restrict the operation of the Plan or require separate earmarked assets
to be allocated to any account. The establishment of a Deferral Account will not
give any Participant the right to receive any asset held by the Company in
connection with the Plan or otherwise.

5.3 Crediting Deferred Compensation. The Committee will credit to a
Participant’s Deferral Account any amount deferred by the Participant as soon as
practicable following the pay period to which such amount would have been paid
to the Participant absent a Deferred Compensation Agreement.

5.4 Establishment of Investment Options. The Committee, in its sole discretion,
will establish one or more Investment Options which will be maintained for the
purpose of determining the amount of investment earnings to be credited to a
Participant’s Deferral Account. The Committee may change from time to time the
number, identity or composition of the Investment Options or discontinue the
availability of any Investment Option. The Investment Options will reflect
investment choices which are available in the marketplace for self directed
accounts in retirement plans and may be (but need not be) the same investment
choices available through any qualified retirement plan sponsored by the
Company.

Pursuant to rules adopted by the Committee each Participant will indicate the
Investment Options to which contributions under Section 5.3 and any existing
Deferral Account balances

 

10



--------------------------------------------------------------------------------

shall be deemed credited. Investment Option elections of Participants must be
made in whole percentage increments and at such times and in such manner as the
Committee will specify. A Participant may change his or her Investment Option at
any time and in such manner as the Committee shall specify. Each Participant
shall be provided from time to time with the earnings “results” from the
selected Investment Options. The Company’s liability to the Participant for
amounts in the Deferred Compensation Account will include gains and losses
attributed to the Investment Options selected by the Participant.

5.5 Crediting Investment Results. A Participant’s Deferral Account balance will
be credited with the earnings of the Investment Options selected by the
Participant and will be increased or decreased to reflect investment results, as
they occur. While the credited investment return to the Participant’s Deferral
Account is intended to reflect the actual performance of the Investment Options,
net of any investment or management fees, in which the Participant is deemed
invested, nevertheless, no provision of this Plan shall be interpreted to
require the Company to actually invest any amounts in any particular Investment
Option or any other fund, whether or not the fund is one of the Investment
Options available for selection by Participants in the Plan.

5.6 Notification to Participants. The Committee shall notify each Participant
with respect to the status of the Participant’s Deferral Account as soon as
practicable after the end of each Plan Year. Neither the Company nor the
Committee to any extent warrants, guarantees or represents that the value of any
Participant’s Deferral Account at any time will equal or exceed the amount
previously allocated or contributed thereto.

ARTICLE VI

DISTRIBUTION OF ACCOUNTS

6.1 Distribution Upon Separation from Service or Attainment of Retirement Age. A
Participant who has a Separation from Service, whether before or after attaining
Retirement Age, shall receive his vested Deferral Account upon Separation from
Service unless a later date is elected by the Participant in the Deferred
Compensation Agreement.

6.2 Time of Payment. A Participant’s vested Deferral Account balance shall be
paid (or commence to be paid) not later than the later of December 31 of the
year in which such Participant right to payment occurred or the 15th day of the
third month following such date.

6.3 Manner of Payment. A Participant’s vested Deferral Account will be paid in
accordance with the election the Participant made in the Deferred Compensation
Agreement. The Deferred Compensation Agreement shall provide the Participant a
right to elect a lump sum cash payment, or a series of substantially equal
separate monthly payments over a period of five (5), ten (10), fifteen (15) or
twenty (20) years. If no election has been made by the Participant, the Deferral
Account will be paid in a series of substantially equal monthly payments over a
period of five years. The final monthly installment payment shall be the
remaining balance in the Participant’s Deferral Account on the date the payment
is made.

 

11



--------------------------------------------------------------------------------

6.4 Distribution of Small Accounts Upon Separation from Service. A Participant
who has a Separation from Service and who, at the time of Separation from
Service has a balance in his or her Deferral Account which is not more than Ten
Thousand Dollars ($10,000.00) shall receive the amounts credited to his/her
Deferral Account in a lump sum cash payment only. The lump sum shall be paid not
later than the later of December 31 of the year in which such Participant
terminated or the 15th day of the third month following such Participant’s
separation from service. For purposes of this Section 6.4, the value of a
Participant’s Deferral Account to be distributed shall be determined as of the
date the payment is made, and shall be credited with earnings through that date.

6.5 Distribution Upon Death. In the event a Participant dies prior to receiving
all of his or her vested Deferral Account, the Participant’s Beneficiary shall
receive the unpaid portion of the Participant’s Deferral Account in same manner
as had been elected by the Participant prior to his/her death. For purposes of
this Section 6.5, the value of a Participant’s Deferral Account to be
distributed shall be determined as of the date the payment is made, and shall be
credited with earnings through such date and, in the case of a Participant who
dies while employed with the Company, any deferred amounts that would have been
credited to the account if the Participant had continued employment with the
Company through such date.

6.6 Distribution in the Event of Hardship. Prior to a distribution under
Sections 6.1 or 6.5, payment of all or a portion of a Participant’s vested
Deferral Account may be made in the event of Hardship. The amount of any
Hardship distribution will not exceed the amounts allowable under IRS
Guidelines. A Hardship distribution shall be made in a single sum cash payment
as soon as practicable after the Committee approves the Hardship withdrawal
request.

6.7 Cash Payments Only. All distributions under the Plan will be made in cash by
check, unless in the sole discretion of the Company it determines to make a
distribution in kind (or partly in kind and partly in cash) from the account, if
any, which the Company has established to provide a source of payment for the
benefits due a Participant. In the event of a distribution of property, the
property will be valued at fair market value as of the date of distribution.

6.8 Disability. For the purposes of Sections 6.4 and 6.5, in the event of a
Participant’s Disability, the Participant will be considered to have attained a
Termination of Employment as of the first day the Participant first meets the
definition of Disability.

6.9 Specified Employee. Notwithstanding any other provision of this Article VI,
any distribution to a Specified Employee may not be made before the date which
is 6 months after the date of Separation from Service (or, if earlier, the date
of death of the Specified Employee).

6.10 Grandfather Amounts. Grandfather amounts shall be governed by the plan
language which was effective prior to January 1, 2005.

 

12



--------------------------------------------------------------------------------

ARTICLE VII

PLAN ADMINISTRATION

7.1 Plan Administrator. This Plan shall be administered by the Committee, which
will be the Plan Administrator. The Committee members shall be appointed by and
serve at the pleasure of the Board.

7.2 Amendment or Termination. To the extent permitted under this Plan or
authorized by the Board of Directors of Zions Bancorporation, the Committee may
amend any provision of this Plan at any time and for any reason. Only the Board
of Directors of Zions Bancorporation may terminate the Plan in its entirety. No
amendment or termination of the Plan will reduce any Participant’s Deferral
Account balance as of the effective date of such amendment or termination. Upon
termination of the Plan in its entirety, each Participant’s Deferral Account
shall be distributed to the Participant at the times and in accordance with the
distribution rules set forth in Article VI. Notwithstanding the foregoing, no
amendment shall be made to the Plan with respect to any amount deferred and
vested prior to January 1, 2005 unless such amendment explicitly provides that
it is applicable to such amount; and except as the Committee otherwise
determines in writing, no distribution shall be made upon termination of the
Plan if such distribution shall be subject to the excise tax applicable under
section 409A of the Code.

7.3 Administration of the Plan. The Committee shall have the sole authority to
control and manage the operation and administration of the Plan and have all
powers, authority and discretion necessary or appropriate to carry out the Plan
provisions, and to interpret and apply the terms of the Plan to particular cases
or circumstances. All decisions, determinations and interpretations of the
Committee will be binding on all interested parties, subject to the claims and
appeal procedure necessary to satisfy the minimum standard of ERISA Section 503,
and will be given the maximum deference allowed by law. The Committee may
delegate in writing its responsibilities as it sees fit.

Committee members who are Participants will abstain from voting on any Plan
matters that relate primarily to themselves or that would cause them to be in
constructive receipt of amounts credited to their respective Deferral Account.
The Board will identify three or more individuals to serve as a temporary
replacement of the Committee members in the event that all three members must
abstain from voting.

7.4 Indemnification. The Company will and hereby does indemnify and hold
harmless any of its employees, officers, directors or members of the Committee
who have fiduciary or administrative responsibilities with respect to the Plan
from and against any and all losses, claims, damages, expenses and liabilities
(including reasonable attorneys’ fees and amounts paid, with the approval of the
Board, in settlement of any claim) arising out of or resulting from the
implementation of a duty, act or decision with respect to the Plan, so long as
such duty, act or decision does not involve gross negligence or willful
misconduct on the part of any such individual.

 

13



--------------------------------------------------------------------------------

7.5 Claims Procedure. A Participant or his Beneficiary (the “Claimant”) may file
a written claim for benefits under the Plan with the Committee. Within sixty
(60) days of the filing of the claim, the Committee shall notify the Claimant of
the Committee’s decision whether to approve the claim. Such notice shall include
specific reasons for any denial of the claim. Within sixty (60) days of the date
the Claimant was notified of the denial of a claim, the Claimant may appeal the
Committee’s decision by making a written submission containing any pertinent
information. Any decision not appealed within such sixty (60)-day period shall
be final, binding and conclusive. The Committee shall review information
submitted with an appeal and render a decision within sixty (60) days of the
submission of the appeal. If it is not feasible for the Committee to render a
decision on an appeal within the prescribed sixty (60)-day period, the period
may be extended to a one hundred twenty (120)-day period.

7.6 Limitations of Actions on Claims. The delivery to the Participant of the
final decision of the Committee with respect to a claim for benefits which has
been reviewed and considered under the appeal procedures of Section 7.5 shall
commence the period during which the Participant may bring legal action for
judicial review of the Committee’s decision. No civil action with respect to the
claim for benefits or the subject matter thereof may be commenced by the
Participant, whether such action is pursued through litigation, arbitration or
otherwise, prior to the completion of the claims and claims review process set
forth in Section 7.5, nor following the expiration of two (2) years from the
date of delivery of the final decision of the Committee to the Participant under
Section 7.5.

ARTICLE VIII

MISCELLANEOUS

8.1 Trust for Deferral Accounts. The Committee shall determine the amounts it
deems necessary or appropriate to satisfy the Company’s obligation to pay the
Deferral Accounts at the appropriate time to Participants and Beneficiaries.
Such amounts shall be held in a trust established by the Company for this
purpose with a trustee selected by the Committee. The trust shall be an asset of
the Company and shall be earmarked to pay benefits under the terms of the Plan.

The trust shall provide that its assets may not be diverted to, or used for, any
purpose except payments to Participants and Beneficiaries under the terms of the
Plan or, if the Company is Insolvent, to pay the Company’s creditors.
Participants and Beneficiaries will have no right against the Company or the
trust with respect to the payment of any portion of the Participant’s Deferral
Account, except as a general unsecured creditor of the Company.

8.2 Non-alienation. No benefit or interest of any Participant or Beneficiary
under this Plan will be subject to any manner of assignment, alienation,
anticipation, sale transfer, pledge or encumbrance, whether voluntary or
involuntary. Notwithstanding the foregoing, the Committee will honor community
property or other marital property rights, but only to the extent required by
law. Prior to distribution to a Participant or Beneficiary, no Deferral Account
balance will be

 

14



--------------------------------------------------------------------------------

in any manner subject to the debts, contracts, liabilities, engagements or torts
of the Participant or Beneficiary. Assets held in trust to fund this Plan may,
however, be diverted to pay the Company’s creditors, if the Company is
Insolvent.

8.3 Domestic Relations Order. In the event the Committee receives a Domestic
Relations Order from a potential Alternate Payee, the Committee shall promptly
notify the Participant, or Beneficiary whose benefit is the subject of such
order and provide him/her with information concerning the Plan’s procedures for
administering QDROs. Unless and until the order is set aside, the following
provisions shall apply:

(a) Committee Determination. The Committee shall within a reasonable time
determine whether the order is a QDRO and shall notify the Participant or
Beneficiary whose benefit is the subject of the order, of its determination. The
Committee may designate a representative to carry out its duties under this
provision.

(b) Compliance with Section 409A. Nothing in this Section 8.3(b) shall be deemed
to allow payment under a QDRO to an Alternate Payee of any benefit which would
violate Section 409A of the Code and any regulations promulgated hereunder and
no payment shall occur prior to the date that the Participant whose benefits are
subject to the QDRO would have been entitled to receive payment in accordance
with any Deferred Compensation Agreement in existence as of the date of the
QDRO. In the event that the QDRO applies to deferrals which occur after the date
of the QDRO, the Alternate Payee shall be entitled to a distribution on such
future deferrals on the date that the Participant would have been entitled to
receive payment

8.4 QDRO definitions. For purposes of 5 the following definitions and rules
shall apply:

(a) “Alternate Payee” shall mean any spouse, former spouse, child or other
dependent of a Participant who is recognized by a QDRO as having a right to
receive all, or a portion of, the benefits payable under this Plan with respect
to the Participant.

(b) “Domestic Relations Order” shall mean any judgment, decree, or order
(including approval of a property settlement agreement) which:

(i) relates to the provision of child support, alimony payments, or marital
property rights to a spouse, child, or other dependent of a Participant; and

(ii) is made pursuant to a state domestic relations law (including a community
property law).

(c) “Qualified Domestic Relations Order” shall mean any Domestic Relations Order
which satisfies the criteria set forth as a QDRO under policies established by
the Committee.

8.5 Limitation of Rights. Nothing in this Plan will be construed to give a
Participant the right to continue in the employ of the Company at any particular
position or to interfere with

 

15



--------------------------------------------------------------------------------

the right of the Company to discharge, lay off or discipline a Participant at
any time and for any reason, or to give the Company the right to require any
Participant to remain in its employ or to interfere with the Participant’s right
to terminate his or her employment.

8.6 Section 409A. This Plan is intended to meet the requirements of 409A, and
shall be administered in a manner that is intended to meet those requirements
and shall be construed and interpreted in accordance with such intent. To the
extent that a distribution, payment, or the settlement or deferral thereof, is
subject to 409A, except as the Committee otherwise determines in writing, the
award shall be granted, paid, settled or deferred in a manner that will meet the
requirements of 409A, including regulations or other guidance issued with
respect thereto, such that the grant, payment, settlement or deferral shall not
be subject to the excise tax applicable under 409A. Any provision of this
Agreement that would cause the award or the payment, settlement or deferral
thereof to fail to satisfy 409A shall be amended to comply with Section 409A of
the Code on a timely basis, which may be made on a retroactive basis, in
accordance with regulations and other guidance issued under 409A.
Notwithstanding foregoing, where allowable under 409A, Grandfather Amounts will
not be subject to 409A.

8.7 Governing Law. To the extent that state law applies, the provisions of this
Plan will be construed, enforced and administered in accordance with the laws of
the state of Utah, except to the extent pre-empted by ERISA.

8.8 Grandfather Amounts. Grandfather amounts shall be governed by the plan
language which was effective December 31, 2004

8.9 Reorganization. The Company shall not merge or consolidate into or with
another entity, or reorganize, or sell substantially all its assets to another
entity or undergo a change of control as defined in section 409A or any existing
change of control agreement until the successor entity agrees to assume and
discharge the obligations of the Company under this Plan and any Deferred
Compensation Agreement under this Plan.

 

16